Citation Nr: 0324363	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to apportionment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  
He died in January 2001.  The appellant is his surviving 
spouse.

In November 2001 this matter came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1998 
determination of the Cleveland, Ohio, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The November 2001 
Board decision denied the appellant's claim for an 
apportionment of the veteran's pension benefits.  The 
appellant appealed the Board's November 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Remand and Stay of 
Proceedings (Joint Motion), issued an Order which vacated the 
Board's November 2001 decision and remanded the matter for 
further proceedings, to include fulfilling VA's duty to 
notify pursuant to the Veterans Claims Assistance Act of 
2000.


REMAND

The Joint Motion by the parties before the Court noted that 
VA had not fully satisfied the duty to notify and assist the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA).  During the pendency of this appeal, on November 9, 
2000, the VCAA became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board notes that the appellant has not been notified by 
VA in specific terms as to the evidence which would be needed 
to substantiate her claim and whether VA or the claimant is 
expected to attempt to obtain and submit such evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and that the claimant has "not less than 30 days to respond 
to the notice" is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case in order to satisfy VA's duty to notify 
the appellant.
  
The Board notes that the Joint Motion also indicated that the 
issue of the appellant's entitlement to apportionment from 
her date of claim in April 1998 until the veteran's date of 
death in January 2001 must be addressed by VA.  

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any evidence not previously provided 
to VA, which is necessary to substantiate 
her claim on appeal and whether VA or the 
claimant is expected to obtain any such 
evidence.

2.  The appellant should be allowed the 
period of time provided by law for a 
response.

Following completion of these actions, the evidence, 
including an audiotape received from the appellant on July 1, 
2003, should be reviewed to determine whether the appellant's 
claim may now be granted.  If the decision remains adverse to 
the appellant, she and her representative should be provided 
with an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the appellant due process of law and the notice required by 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	James A. Frost	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


